UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

PATRICIA JASKO,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    18-CV-642L

                      v.


COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On May 22, 2014, plaintiff, then fifty-one years old, filed applications for a period of

disability and disability insurance benefits, and for supplemental security income, alleging an

inability to work since April 9, 2014. (Dkt. #6-2 at 11). Her applications were initially denied.

Plaintiff requested a hearing, which was held on April 7, 2017 via videoconference before

Administrative Law Judge (“ALJ”) John Melanson. The matter was subsequently reassigned to

ALJ Linda J. Helm. Upon review of the entire record and hearing transcript, ALJ Helm issued a

decision on June 28, 2017, concluding that plaintiff was not disabled under the Social Security

Act. (Dkt. #6-2 at 11-27). That decision became the final decision of the Commissioner when

the Appeals Council denied review on April 6, 2018. (Dkt. #6-1 at 1-5). Plaintiff now appeals.

       The plaintiff has moved for judgment remanding the matter (Dkt. #7), and the

Commissioner has cross moved (Dkt. #14) for judgment on the pleadings, pursuant to Fed. R. Civ.
Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is granted, the Commissioner’s

cross motion is denied, and the matter is remanded for further proceedings.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986).              See 20 CFR §§404.1509,

404.1520. The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42

U.S.C. §405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ summarized plaintiff’s medical records, particularly her treatment notes for

degenerative joint disease of both knees and ankles, tendonitis of both ankles and feet, and chronic

obstructive pulmonary disorder (“COPD”), which the ALJ concluded together constituted a severe

impairment not meeting or equaling a listed impairment. The ALJ also considered the effect of

plaintiff’s mild obesity on her ability to function. The ALJ found that plaintiff has the residual

functional capacity (“RFC”) to perform medium work, except that she can no more than

occasionally climb ramps, scaffolds, stairs, and ladders, can no more than occasionally balance,

stoop, kneel, crouch or crawl, and must avoid concentrated respiratory irritants. (Dkt. #6-2 at

19). Based on this finding and the testimony of vocational expert Warren D. Maxim, the ALJ

concluded that plaintiff’s RFC permits her to perform a limited range of jobs within the category

of her past relevant work as a personal care attendant, as well as the additional position of parking

lot attendant. (Dkt. #6-2 at 25-26).




                                                 2
    I.        Treating Physician Opinion

    Observing that there was “little in the way of a treating physician opinion,” the ALJ noted that

she had reviewed the November 13, 2015 employability assessment of plaintiff’s treating internist,

Dr. Irene Paulus (mistakenly identified by the ALJ as “Dr. Irene,” Dkt. #6-8 at 1183-85), and stated

simply that although the opinion did not “provid[ a] clear picture[] of [an RFC] assessment,” it

was “not inconsistent” with her RFC finding. (Dkt. #6-2 at 24).

    The Court disagrees. Initially, the ALJ engaged in no meaningful discussion of Dr. Paulus’s

employability assessment, recited none of its findings, and failed to apply the treating physician

rule to it. 1 Moreover, even a cursory examination of Dr. Paulus’s opinion indicates that it

conflicts significantly with the RFC determined by the ALJ. In contrast with the ALJ’s finding

that plaintiff can perform medium work (which involves lifting up to 50 pounds at a time, and

frequently lifting and carrying up to 25 pounds) with occasional climbing, balancing, stooping,

kneeling, crouching and crawling, Dr. Paulus opined that due to plaintiff’s permanent left foot

pain, bilateral knee pain, etc., plaintiff was “very limited” (the highest possible degree of limitation

available to be indicated on the form that Dr. Paulus used) in walking, standing, lifting, carrying,

pushing, pulling, bending, and climbing, and would also have “moderate” limitations in

maintaining attention and concentration. (Dkt. #6-8 at 1184-85).



           1
             It is well-settled that “the medical opinion of a claimant’s treating physician is given controlling weight if
it is well supported by medical findings and not inconsistent with other substantial record evidence.” Shaw v. Chater,
221 F.3d 126, 134 (2d Cir. 2000). In determining what weight to give a treating physician’s opinion, the ALJ must
consider: (1) the length, nature and extent of the treatment relationship; (2) the frequency of examination; (3) the
evidence presented to support the treating physician’s opinion; (4) whether the opinion is consistent with the record
as whole; and (5) whether the opinion is offered by a specialist. Further, the ALJ must articulate good reasons for
assigning the weight that he or she does accord to a treating physician’s opinion. See Snell v. Apfel, 177 F.3d 128,
133 (2d Cir. 1999) (“[f]ailure to provide good reasons for not crediting the opinion of a claimant’s treating physician
is a ground for remand”) (internal quotations omitted). While a recent change to the Administration’s regulations
regarding the consideration of opinion evidence will eliminate application of the “treating physician rule” for claims
filed on or after March 27, 2017, for purposes of this appeal, the prior regulation applies. See Revisions to Rules
Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5848-49 (Jan. 18, 2017) (to be codified at 20
C.F.R. pts. 404 and 416).
                                                            3
   Because the ALJ’s RFC finding attempted to account for just six of the nine limitations

indicated by Dr. Paulus, it cannot be said to have been “consistent” with Dr. Paulus’s report. The

ALJ’s failure to discuss Dr. Paulus’s opinion in detail, with a reasoned application of the treating

rule, the furnishing of good reasons for declining to fully credit it, and an explanation of how her

RFC determination accounts for the types and extent of limitations identified by Dr. Paulus, is

reversible error. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). To the extent that

the ALJ might not have been sure precisely what Dr. Paulus meant in describing plaintiff’s

functionality as “very limited” in several areas, the ALJ should have recontacted Dr. Paulus for

clarification. See Isernia v. Colvin, 2015 U.S. Dist. LEXIS 126871 at *28 (E.D.N.Y. 2015)

(“[t]he law is clear beyond cavil that where, as here, a treating physician’s opinion is found by the

ALJ to be vague or unclear, it is incumbent on the ALJ to recontact the treating physician for

clarification of his or her opinion”). See also Delgado v. Berryhill, 2018 U.S. Dist. LEXIS 41745

at *36 *37 (D. Conn. 2018) (rather than rejecting a treating physician’s opinion for vagueness, the

ALJ should recontact the physician).

       The ALJ’s error is not harmless, since at the time of her alleged onset date, plaintiff was

over the age of 50, with a high school education. Depending on the transferability of plaintiff’s

work-related skills – an issue that the ALJ did not reach – an exertional capacity at any level less

than “medium” could result in an automatic finding of disability, per the Medical-Vocational

Guidelines. (Dkt. #6-2 at 26).

       The Court also notes that there is significant evidence of record suggesting some measure

of limitation in each of the functional areas of functioning identified by Dr. Paulus. In or about

January 2014, plaintiff was injured when a filing cabinet plaintiff was moving landed on her left

foot, fracturing it. Plaintiff was given a cam boot, cane, Richie brace and orthotic, as well as a


                                                 4
wheelchair to use during her recovery.         A May 2014 MRI of the left foot showed mild

tenosynovitis and hypertrophic changes. Plaintiff was diagnosed with tendinitis tibialis and pain,

and given a knee scooter to ambulate.

       In or about August 2014, X-rays of plaintiff’s right knee showed moderate-to-severe

degenerative changes, while left knee X-rays showed mild degenerative changes. In February

2015, plaintiff underwent left foot surgery to fuse a joint, rebuild the arch and lengthen the Achilles

tendon. During this period, plaintiff underwent injections in both knees, and in May 2016, had

arthroscopic surgery for a meniscal tear in the left knee.          During this time, plaintiff was

ambulating with a straight cane and rolling walker. Plaintiff appeared to improve with physical

therapy, but an MRI of the right knee in August 2016 showed additional degenerative changes.

Plaintiff underwent surgery on her right foot in August 2016, and her right knee in December 2016.

(Dkt. #6-2 at 20-22).

       Based on the foregoing, I believe the ALJ failed to apply the proper standards in reaching

her decision, and that the matter must be remanded for further proceedings. Having found that

remand is appropriate, the Court declines to consider plaintiff’s additional arguments.

                                          CONCLUSION

       For the reasons set forth above, the plaintiff’s motion seeking remand (Dkt. #7) is granted,

and the Commissioner’s cross motion for judgment on the pleadings (Dkt. #14) is denied. The

Commissioner’s decision that plaintiff was not disabled is reversed, and the matter is remanded

for further proceedings. Upon remand, the ALJ is instructed to give due consideration to the

opinion of plaintiff’s treating physician, Dr. Irene Paulus, with a reasoned application of the

treating physician rule, the furnishing of good reasons for the weight afforded to the opinion, a

discussion of how the ALJ’s RFC determination accounts for the portions of the opinion that are


                                                  5
credited, and an explanation for any portion is not fully credited. The ALJ is further directed to

obtain, as appropriate, clarifying information from Dr. Paulus, and such other and further medical

opinion evidence from treating or examining sources, as is necessary to reach a decision supported

by substantial evidence.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       August 2, 2019.




                                                6
